Citation Nr: 1818334	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating greater than 20 percent for service-connected degenerative disc disease L3-L4 with osteophytosis and degenerative disc disease L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.L.B.


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 through July 1995 and from November 2003 through April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a September 2015 Travel Board hearing.  A transcript is of record.


FINDING OF FACT

For the entire period on appeal, the Veteran's lumbar spine disability manifested as forward flexion to 20 degrees, and inability to walk or bend during flare-ups, but no ankylosis.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no greater, for the Veteran's service-connected lumbar spine disability for the entire period on appeal have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2017).







(Continued on Next Page)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the most recent examination for the Veteran's lumbar spine disability took place in 2013.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Although the Veteran's representative requested a remand for new examinations during the 2015 hearing, there is no evidence suggesting the Veteran's symptoms have worsened since the 2013 examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  Moreover, the Veteran submitted a disability benefits questionnaire from his private physician addressing the severity of his lumbar spine disability in 2015.  The Board thus finds there is no duty to provide further examinations or opinions.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes the Veteran submitted new evidence following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The regulations pertinent to this decision were initially provided in the May 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran's disability is currently rated as 20 percent disabling under Diagnostic Code 5242 applying to degenerative arthritis of the spine.  After a full review of the claims file in conjunction with the pertinent rules and regulations, the Board finds that an increased rating of 40 percent for the Veteran's lumbar spine disability is warranted for the entire period on appeal.

The Veteran was afforded a VA examination to determine the severity of his lumbar spine disability in April 2013.  The Veteran reported that pain during flare-ups limited his standing and lifting, and his range of motion was so limited, his employer changed his duties to limit physical activity.  Range of motion testing reflected the following results: forward flexion to 60 degrees with pain at 40 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral rotation to 15 degrees with pain at 10 degrees, and left lateral rotation to 20 degrees with pain at 20 degrees.  Physical examination reflected muscle spasm resulting in abnormal spinal contour.  The examiner also noted that the Veteran's back pain gave him "very limited ability" to reach, lift, climb, or bend.

For reasons discussed further below, the Board does not find that the results from range of motion testing conducted during the April 2013 VA examination reflect the Veteran's actual limitation of motion.  Notably, the recorded ranges of motion do not correlate with his "very limited" ability to reach, lift, climb, and bend or his reported limitations during flare-ups.

The Veteran sought continuous treatment for his lumbar spine disability.  VA treatment records from 2012 and 2013 consistently noted that the Veteran's range of motion was limited, and he consistently reported difficulty bending, running, or participating in other activities.  A private medical record from July 2014 noted the Veteran had chronic muscle strain and spasm related to the degeneration of his spine, which would explain his limited lumbar range of motion.  An August 2014 private medical record reflected that the Veteran reported that he could hardly walk when experiencing a flare-up in pain.  MRI showed severe degenerative changes, but no significant nerve compression.  It was noted that the severe degenerative changes would be consistent with his symptoms and would account for his symptoms, and would lead to chronic muscle strain and chronic muscle spasm with reduced mobility and pain.  

The Veteran submitted a disability benefits questionnaire from his private physician dated April 2015.  Again, the Veteran reported that he could not walk or bend during a flare-up.  Range of motion testing reflected the following results: flexion to 20 degrees, right and left lateral flexion to 10 degrees, and left lateral rotation to 10 degrees.  The Veteran could not extend or rotate to the right at all.  The examiner noted he had a slightly antalgic gait on the right due to his back pain, and pain on movement with limited bending and rotation of his back.  No ankylosis was noted.

During his September 2015 Board hearing, the Veteran testified that he was incapacitated approximately two to three times a week, during which he needed to lie down.  He also testified that he could bend forward approximately five to 10 degrees, his range of motion had not changed significantly since his April 2013 VA examination, and the ranges of motion recorded in his April 2015 private disability benefits questionnaire more closely reflected his range of motion for the entire period on appeal.

The Board finds that the Veteran credibly and competently reported that his range of motion has been more limited than what was recorded during the April 2013 VA examination.  Accordingly, the Board finds that the results of range of motion testing recorded in the April 2015 disability benefits questionnaire most accurately reflect the Veteran's range of motion for the entire period on appeal.

A higher, 50 percent, rating is not warranted as there is no evidence the Veteran has ankylosis of the entire thoracolumbar spine.  The Veteran's symptoms, accounting for limitation of motion and pain, most closely approximate to a 40 percent rating for the entire period on appeal.

The Board has considered whether the Veteran could be granted a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The record does not reflect that the Veteran has ever been prescribed bed rest by a physician due to incapacitating episodes.  During his September 2015 Board hearing, the Veteran reported having incapacitating episodes where he needed to lie down approximately two to three times a week.  He also reported that his incapacitating episodes lasted from a couple of hours to two or three days.  Thus, even if his incapacitating episodes were prescribed bed rest by a physician, he would only be entitled to a 10 percent rating.

Additionally, the Board has considered whether the Veteran would be entitled to a separate compensable rating for radiculopathy.  In an October 2012 medical record, the Veteran reported that his back pain occasionally radiated into his anterior thighs.  The April 2013 VA examination noted the Veteran had a positive straight leg test bilaterally, suggesting radiculopathy, but did not note a diagnosis of radiculopathy.  In an August 2014 private medical record, he reported leg pain, but the private medical record does not reflect a diagnosis of radiculopathy and the MRI obtained in conjunction with that medical record reflected no significant nerve compression.  Further, the April 2015 disability benefits questionnaire noted the Veteran had negative straight leg raise tests bilaterally and specifically noted that the Veteran's reported leg pain was not due to radiculopathy.  It also reflected that all sensory testing was normal.  Accordingly, as there is no evidence the Veteran has been diagnosed with radiculopathy, a separate compensable rating is not warranted.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Accordingly, entitlement to an increased rating of 40 percent for the Veteran's service-connected lumbar spine disability is warranted for the entire period on appeal.


ORDER

Entitlement to an increased rating of 40 percent, but no greater, for service-connected degenerative disc disease L3-L4 with osteophytosis and degenerative disc disease L4-L5 for the entire period on appeal is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


